This case is on appeal from the district court of Carter county Okla.
Sella Sampson, a full-blood Mississippi Choctaw Indian, died in 1903, but her enrollment was not approved by the Secretary of the Interior until March 2, 1907, and certificates of allotment were not issued until the years 1907 and 1908. *Page 104 
During the years 1907, 1908, 1909, and 1910 John Sampson, father of Selia Sampson, a full-blood Mississippi Choctaw Indian, executed a series of deeds to some of the defendants in error. These deeds were not approved either by the Secretary of the Interior or by the judge of the county court having jurisdiction of the settlement of the estate of the deceased allottee. The deeds executed by the heirs of Selia Sampson prior to the taking effect of the act of May 27, 1908, are void, because not approved by the Secretary of the Interior, and the deeds executed after the taking effect of said act are void, because not approved by the judge of the county court having jurisdiction of the settlement of the estate of the said Sella Sampson, deceased.
The legal questions involved are substantially the same as in case No. 4379, Sampson et al. v. Staples, 55 Okla. 547,155 P. 213, and the law as therein announced governs this case.
The trial court held that the unapproved deeds were valid, which holding is error.
The cause is therefore reversed, and remanded for a new trial.
All the Justices concur, except HARDY and RAINEY, JJ., who dissent from paragraph 2 of the syllabus.